DETAILED ACTION
1. 	This Office Action is in response to the Amendment filed on 4/12/2021. Claims 1 – 34 are pending in the application. 
 
Claim Analysis
2.	Summary of Claim 1:
A cellulosic composite comprising cellulosic filaments (CF),

the composite obtained by melt processing wet CF and a polymeric matrix, 

wherein the wet CF has a moisture content greater than 10% by weight of the wet CF prior to said melt processing, 

and wherein the CF is substantially uniformly dispersed within the polymeric matrix.

 
Claim Rejections - 35 USC § 102/103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1 – 7, 9 – 10, 12, 15 – 24, 26 and 28 – 34 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gardner, et al.  (WO 2015/009972 A1).
The disclosure of Gardner et al. is adequately set forth on pages 3 – 6 of the Office Action dated 1/12/2021 and is incorporated herein by reference.

Regarding claims 1, 15, 17 – 20, 31 and 32, Gardner et al. teach compositions comprising cellulose nanofibrils in addition to a polymer matrix (claim 1), wherein the cellulose nanofibrils are in solution ([0008], [0046], [0069]), and wherein the cellulose nanofibrils are mixed with the polymer in a thermal compounding step [0074] which includes a melting step and then a compounding/mixing step thereby reading on the cellulose nanofibrils being substantially uniformly dispersed within the polymeric matrix as required by the instant claim. Regarding claim 32, Gardner et al. teach extrusion [0072] thereby reading on step b) as required by the instant claim.
Gardner et al. do not particularly teach the moisture content of the cellulose nanofibrils. Regarding claim 15, Gardner et al. do not particularly teach the moisture uptake of the composite.
However, the presence of the cellulose nanofibrils in solution are considered to meet the moisture content of greater than 10% as required by the instant claim. The moisture content of the cellulose nanofibrils are functions of the suspension of the nanofibrils in solution. Gardner et al. teach 
Furthermore, regarding claim 1, the recitation “obtained from melt processing wet CF and a polymeric matrix wherein the wet CF has a moisture content greater than 10% by weight of the wet CF prior to said melt processing” is a product by process claim limitation. Case law has held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a 
	Regarding claim 2, Gardner et al. teach the polymer matrix is a thermoplastic matrix polymer [0068].
	Regarding claims 3, 4 and 21, Gardner et al. teach the cellulose nanofibrils have a high aspect ratio [0038], and further teach the diameter between 5 and 20 nm and a length between 10 and 5000 nm. According to the instant specification paragraph [0029], the aspect ratio is the ratio of the length of the fiber to the width. As such, the nanofibrils of Gardner et al. have an aspect ratio of 1000 (5000/5 = 1000) thereby reading on the claimed range. 
	Regarding claims 5 – 7, and 22 – 24, Gardner et al. teach the composite comprises from 3% and 50% by weight of the cellulose nanofibrils (claim 1) thereby reading on the claimed ranges with sufficient specificity.
	Regarding claim 9, Gardner et al. teach coupling agents [0060].
	Regarding claim 10, Gardner et al. teach polypropylene as the thermoplastic matrix polymer [0068].
	Regarding claim 12, Gardner et al. teach wood flour and glass fibers [0036].
	Regarding claim 16, Gardner et al. teach the composite is used in construction, transportation, industrial and consumer application industries [0003] thereby reading on a consumer article and an automotive component as required by the instant claim.

	Regarding claims 28, Gardner et al. teach the masterbatch is compounded with polypropylene [0072] thereby reading on the ‘let down’ as required by the instant claim.
	Regarding claim 29, Gardner et al. teach 3% and 50% by weight of the cellulose nanofibrils (claim 1) in the composite, thereby reading on the claimed range of CF in the letdown.
	Regarding claim 30, Gardner et al. teach MAPP thereby reading on the additive as required by the instant claim [0071].
	Regarding claim 33, Gardner et al. teach the masterbatch is pelletized and then extruded [0072]. 
	Regarding claim 34, Gardner et al. teach the thermal compounding is at a temperature of 200 C [0074] thereby reading on the claimed range of 80 – 400 C as required by the instant claim.

6.	Claims 8 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner, et al.  (WO 2015/009972 A1) in view of Kaspers et al. (US PG Pub 2006/0183821 A1).
The disclosure of Gardner et al. in view of Kaspers et al. is adequately set forth on pages 6-7 of the Office Action dated 1/12/2021 and is incorporated herein by reference.

Regarding claim 8, Gardner et al. teach the cellulosic composite of claim 1 as set forth above and incorporated herein by reference. Gardner et al. teach the composites can be produced with many types of fillers [0043].
Gardner et al. do not particularly teach the filler is an antioxidant.
Kaspers et al. teach a method of stabilizing natural composites comprising cellulosic fillers blended with polymers by treating the wood derived fillers with antioxidants (claims 1 and 10). Kaspers et al. offer the motivation of using an antioxidant due to its ability to stabilize the composite against 
Regarding claim 25, Kaspers et al. teach the cellulosic material is present in the composite in amounts of from about 1% to about 75% by weight [0367].
Gardner et al. in view of Kaspers et al. do not teach the exact same range of greater than 80% by weight as required by the instant claim.
The use of the word “about” as used by Kaspers et al. can be interpreted to encompass several additional values outside of the range being disclosed. For example, the "about 75% by weight of the cellulose based material” as disclosed by Kaspers et al. is interpreted to fall within the range of “greater than 80% by weight” as required by the instant claims. Furthermore, case law has held that one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional proportions taught by Gardner et al. in view of Kaspers et al. overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference. In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05. 

7.	Claims 11, 13 – 14, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner, et al.  (WO 2015/009972 A1).
The disclosure of Gardner et al. is adequately set forth on pages 7 – 8 of the Office Action dated 1/12/2021 and is incorporated herein by reference.
Regarding claim 11, Gardner et al. teach the cellulosic composite of claim 1.
Gardner et al. do not particularly teach the polymeric matrix is biobased. 
However, Gardner et al. teach other polymeric matrices such as polycarbonate and acrylonitrile butadiene styrene [0043]. Furthermore, Gardner et al. teach the need for composites having biodegradable materials [0036]. As such, it would have been obvious to one of ordinary skill in the art to use a biodegradable polymer matrix thereby arriving at the claimed invention.
Regarding claims 13 and 14, Gardner et al. teach the cellulosic composite of claim 12 as set forth above and incorporated herein by reference.
Gardner et al. are silent regarding the amount of the additional fillers.
Gardner et al. teach the amount of the additional fillers such as wood flour produces biodegradable material with low maintenance and high durability products. Therefore, the amounts of the additional filler such as wood flour can be optimized to reach the desired amount of biodegradation, maintenance and durability via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative amount of the compounds for the intended application via a routine optimization, thereby obtaining the present invention.
Regarding claim 27, Gardner et al. teach the method of claim 26 as set forth above and incorporated herein by reference.
Gardner et al. and the claims differ in that Gardner et al. do not teach the exact same range of cellulose nanofibrils as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Gardner et al. (3% and 50% by weight) overlap the instantly claimed range (50% to 99% by weight) and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the .

Response to Arguments
8.	 Applicant's arguments filed 4/12/2021 have been fully considered but they are not persuasive.  
Regarding the rejections over Gardner et al., Applicant states that Gardner uses substantially dry components and as such does not reads on the cellulosic filaments obtained from melt processing wet CF, wherein the wet CF has a moisture content greater than 10%. In response, attention is drawn to the disclosure of Gardner et al., as set forth above, wherein Gardner et al. teach “methods and compositions, according to various embodiments, may include the use the use substantially dry components…and/or the use of one or more components that are not dry, such as components in solution”. As set forth in the rejection above, the components in solution are considered to read on the wet CF as required by the instant claims. 
Applicant further states that “In addition to the use of wet cellulose filaments in the subject application, even the structure of CF used in the subject application is different from the CNF used in Gardner” and further states “it is not clear that the Cellulose nanofibrils (CNF) are ribbon-like structures”. In response, attention is drawn to the language of claim 1 wherein there is no requirement for any particular type of structure for the cellulose filaments. As such, the arguments are not commensurate in scope with the claim language. However, attention is drawn to the disclosure of Gardner, wherein Gardner teach CNFs with ribbon-like material [0097]. Therefore the CNFs of Gardner et al. are considered to read on the CF as required by the instant claim. 
For these reasons, Applicant's arguments are not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763